          Case 1:18-cr-00262-VEC Document 64 Filed 11/20/20 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 20, 2020

Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 443
New York, New York 10007

               Re:     United States v. Armando Gomez, 18 Cr. 262 (VEC)

Dear Judge Caproni:

        We write pursuant to the Court’s September 28, 2020 order to update the Court on the
status of the above-referenced matter. (Dkt. 48). The parties have had a number of
communications concerning a potential disposition in this matter and expect to reach an agreement
in the near future, though not before the upcoming conference. While the parties have been
working to resolve this matter as soon as possible, defense counsel advises that her
communications with the defendant concerning a potential disposition and the defendant’s
discovery review have been slowed by COVID-19 restrictions. As a result, though the parties are
confident this case will be resolved in the near future, the parties will be prepared to discuss next
steps at the upcoming conference.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                              By:     /s/ Jason A. Richman_____________
                                                      Matthew Laroche
                                                      Jason A. Richman
                                                      Kyle Wirshba
                                                      Assistant United States Attorneys
                                                      (212) 637-2420 / 2589 / 2493

cc:    Margaret M. Shalley, Esq. (by ECF)
